                                                                                   Case 2:20-mc-00076-MWF-MRW Document 23 Filed 09/17/20 Page 1 of 2 Page ID #:841



                                                                                       &DUOD 0 :LUWVFKDIWHU 6%1 
                                                                                          (PDLO   FZLUWVFKDIWHU#UHHGVPLWKFRP
                                                                                       5((' 60,7+ //3
                                                                                           $YHQXH RI WKH 6WDUV 6XLWH 
                                                                                       /RV $QJHOHV &$ 
                                                                                          7HOHSKRQH 
                                                                                       )D[ 

                                                                                       -RUGDQ : 6LHY Pro hac vice
                                                                                           /H[LQJWRQ $YHQXH WK )ORRU
                                                                                       1HZ <RUN 1< 
                                                                                          7HO  
                                                                                       )D[  
                                                                                          MVLHY#UHHGVPLWKFRP
                                                                                      
                                                                                          5L]ZDQ $ 4XUHVKL Pro hac vice
                                                                                        . 6WUHHW 1:
                                                                                          6XLWH  (DVW 7RZHU
                                                                                      :DVKLQJWRQ '& 
                                                                                          7HOHSKRQH  
                 $ OLPLWHG OLDELOLW\ SDUWQHUVKLS IRUPHG LQ WKH 6WDWH RI 'HODZDUH




                                                                                      )DFVLPLOH  
                                                                                          (PDLO UTXUHVKL#UHHGVPLWKFRP
                                                                                     
5((' 60,7+ //3




                                                                                      Attorneys for Petitioner
                                                                                           Daniel Snyder
                                                                                     

                                                                                                              81,7(' 67$7(6 ',675,&7 &2857
                                                                                                            &(175$/ ',675,&7 2) &$/,)251,$
                                                                                     
                                                                                                                                 0LVF $FWLRQ 1R PF
                                                                                                                               BBBBBBBBBBBBBBBBBBBBB
                                                                                      ,Q UH $SSOLFDWLRQ RI 'DQLHO 6Q\GHU       >352326('@ 25'(5 *5$17,1*
                                                                                        IRU DQ 2UGHU 'LUHFWLQJ 'LVFRYHU\ IURP    -8',&,$/ $66,67$1&( ,1 $,' 2)
                                                                                      1HZ &RQWHQW 0HGLD ,QF GED 0($         $ )25(,*1 352&((',1*
                                                                                        :RUOG:LGH 3XUVXDQW WR  86&         38568$17 72  86&  
                                                                                      

                                                                                     
                                                                                                                                 The Honorable Michael R. Wilner

                                                                                     

                                                                                     

                                                                                     

                                                                                     

                                                                                     

                                                                                     
                                                                                                                            
                                                                                                    >352326('@ 25'(5 *5$17,1* -8',&,$/ $66,67$1&( ,1 $,' 2)
                                                                                                        $ )25(,*1 352&((',1* 38568$17 72  86&  
Case 2:20-mc-00076-MWF-MRW Document 23 Filed 09/17/20 Page 2 of 2 Page ID #:842
